                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION

ROSCOE RHODES,                       )
                                     )
         Plaintiff,                  )
                                     )
    v.                               )                    CV 118-219
                                     )
CORRECT CARE SOLUTIONS, LLC, et al., )
                                     )
         Defendants.                 )
                               __________

                                             ORDER
                                             __________

       The parties filed a Rule 26(f) Report containing a request to stay discovery, (doc. no.

96, pp. 2, 4), as well as a Joint Motion to Stay Discovery Pending Court’s Ruling on Augusta

Defendants’ Motion to Dismiss, (doc. no. 95; see doc. no. 86). For the reasons set forth

below, the Court GRANTS the motion to stay.

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at Defendants Augusta Richmond County and Hardie

Davis’s Motion to Dismiss Plaintiff’s Amended Complaint, the Court finds an immediate and
clear possibility of a ruling “which may be dispositive of some important aspect of the case.”

(Doc. no. 86.)    Indeed, Defendants Augusta Richmond County and Hardie Davis seek

dismissal of all claims against them, and the scope of discovery may be drastically limited.

(Id.) Moreover, all parties join in the request to stay discovery. (Doc. no. 95, p. 1.)

        When balancing the costs and burdens to the parties, the Court concludes discovery

should be stayed. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997); Moore v. Potter, 141 F. App’x 803, 807-08 (11th Cir. 2005) (per curiam). Thus, the

Court STAYS discovery in this action pending resolution of Defendants Augusta Richmond

County and Hardie Davis’s motion by the presiding District Judge. Any remaining parties

shall confer and submit a second joint Rule 26(f) Report, with proposed case deadlines, within

seven days of the District Judge’s ruling.

       SO ORDERED this 11th day of June, 2019, at Augusta, Georgia.
